DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of antibody with the six CDRs of SEQ ID NO. 331, 334, 374, 340, 342 and 344 in the reply filed on 5/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 25 and 27 are withdrawn from consideration as being drawn to non-elected inventions
	Claims 26, 38-39, 47 and 51-65 are currently under consideration.

Information Disclosure Statement
	The IDSs filed 8/13/19, 6/23/2020, 4/5/21 and 5/11/22 have been considered and initialed copies of the PTO-1449s are enclosed.

Drawings
	The drawings filed 8/13/19 and the replacement drawings filed 4/20/2020 have been accepted.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located para. 56.

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Claim Objections
Claim 61 is objected to because of the following informalities:  it has two periods at the end of the claim.  It should only have one period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In these claims, the terminology “known” is vague and indefinite because it is not clear who the sequences are “known” to.  The time frame of the “knowing” is also not known.  Does applicant mean “known” as of 2000, 2001, etc?  Is this meant to include sequences that are found in the future?
 



Claims 26, 38-39, 47 and 51-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are drawn to antibodies comprising six CDRs of SEQ ID NO. 331, 334, 374, 340, 342 and 344 and sequences that are at least 90% identical to said sequences.  While the amino acid sequences of SEQ ID NO: 331, 334, 374, 340, 342 and 344 are adequately described in the specification as-filed, thereby providing an adequate basis for SEQ ID NO: 331, 334, 374, 340, 342 and 344; there is insufficient written description as to the identity of sequences having at least 90% identity to the aforementioned sequences that would still maintain the function of the polypeptide.  Consequently, the specification does not provide an adequate written description for antibodies comprising six CDRs of SEQ ID NO. 331, 334, 374, 340, 342 and 344 that are at least 90% identical to said sequences.  
The specification as filed does not provide adequate written description support for antibodies comprising six CDRs of SEQ ID NO. 331, 334, 374, 340, 342 and 344 that are at least 90% identical to said sequences.  The scope of the claim includes numerous structural variants and the genus is highly variant because a significant number of structural differences between genus member is permitted.  The specification does not describe any members of the claimed genus by complete structure.  Brown et al (J. Immunol. 1996 May; 156(9):3285-3291 at page 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino acid changes in the same region.  Furthermore, M229 of Brown et al (in Table 1) shows conservative substitutions of gly for ser and pro for ala (and these are defined as conservative substitutions by applicant on page 28, lines 25+ of the specification.  The use of these two conservative substitutions results in loss of binding.  Thus, merely because a substitution is “conservative” this does not mean that functionality of the antibody/peptide is retained.    Vajdos et al (J. Mol. Biol. 2002, Jul 5;320(2); 415-428) at page 416 teach that amino acid sequence and conformation of each of each of the heavy and light change CDRs are critical in maintaining the antibody binding specificity and affinity which is characteristic of the parent immunoglobulin.
   Adequate written description requires more than a mere statement that it is part of the invention.  The sequence itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, only SEQ ID No. 331, 334, 374, 340, 342 and 344 meet the written description provision of 35 U.S.C. 112, first paragraph.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.




Claims 56-57 and 64-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The claims are directed to methods of using monoclonal antibodies fused to a “chemical or a protein”.  The monoclonal antibody fused to a “chemical” is new matter.  The specification as originally filed states that monoclonal antibody can be used to “make fusion proteins wherein one part is derived from the antibody and the other part may be derived from another protein, such as a toxin, a cytokine, like IL-2 and others, or a protein, like GFP (green fluorescent protein) that can act as a label. Antibodies and antibody variants of the invention can be biochemically fused to, or genetically engineered to be fused to labels, tags, toxins, radioactive substances, targeting motifs, leader sequence peptides, toxic materials, proteins or peptides.” (para. 437).  There is no disclosure of the broad scope of a “chemical” as being the part that is fused to the monoclonal antibody.  “Chemical” includes not only the labels, tags, radioactive substances, etc, but also reads on chemicals such as acids, bases and organic compounds (such as carbohydrates and nucleotides).  Thus, the specification as originally filed does not have support for the broad scope of “chemical”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26, 38-39, 47 and 51-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,421,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are limited to treating MUC1* expressing cancers whereas the instant of claims is directed to inhibiting cell proliferation which express MUC1*.  Patent SEQ ID NO. 172, 198, 224, 108, 129 and 149 are the same as applicant’s SEQ ID NO. 331, 334, 374, 340, 342 and 344, respectively. 


Claims 26, 38-39, 47, 51-52 and 58-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45, 50-51, 53-56 and 98-102 of copending Application No. 15549942 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims are directed to chimeric antigen receptor (CAR) comprising a scFv or humanized scFv of MN-E6, MN-C2 or MN-C3.  The scFv of MN-C2 (SEQ ID NO. 239, 241 and 243) comprises the same six CDRs that are claimed by applicant in applicant’s monoclonal antibody and scFv.  The CDRs and scFv of the reference application (which as the same as in the instant application) make obvious the CDRs, antibodies and scFv of the instant application.  In view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the claimed patent compound in the treatment of MUC1* expressing diseases/cancers (para. 86 and 180+), which is the same in the instant application.  Thus, the claims in the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the patent. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 26, 38-39, 47, 51-52 and 58-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 36-59 and 67 of copending Application No. 17373609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is directed to a genus of antibodies (including antibodies which bind to N-26 peptide (SEQ ID NO. 6) and as per reference application claim 21 these CDRs read on the six CDRs of applicant’s claims) and the use of these antibodies in the treatment of cancers.  Thus, the only difference between the two sets of claims is the scope in that the scope of the claims in the reference application is broader in that it encompasses a genus of antibodies whereas the instant set of claims is directed to a specific antibody.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643